          Case 1:20-cv-07049-KPF Document 23 Filed 10/29/20 Page 1 of 2

                G O D D A R D                     L A W           P L L C
                           39 Broadway, Suite 1540 ½ New York, NY 10006
                                       Office. 646.504.8363
                                        Fax. 212.473.8705
                                   anthony@goddardlawnyc.com
                                    WWW.GODDARDLAWNYC.COM
October 28, 2020

By ECF

                                                      MEMO ENDORSED
Honorable Katherine Polk Failla
United States District Judge
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

  Re: Matter of Charter Communications, Inc. v. Garfin, 20 CV 7049 (KPF) (GWG)
      Request for Extension of Time

Dear Judge Failla:

This firm represents the Respondent Karin Garfin on this petition to compel arbitration of her
discrimination claims. I am writing to request a two-week extension of time for Respondent to
file her opposition to the Petition. This is the first request for an extension of time.
Respondent’s opposition submission is currently due on October 30, 2020 and Petitioner’s reply
submission is currently due on November 20, 2020. If granted, the new deadlines would be
November 13, 2020 for Respondent’s opposition and December 4, 2020 for Petitioner’s reply.

The reasons for the request are the following: Our firm has four attorneys, two of whom remain
on extended leaves of absence, and are now working a modified schedule with restrictions. In
addition, two of the attorneys in our firm had immediate family members who were hospitalized
in the last two weeks and continue to be in ongoing medical emergencies. For these reasons, I
have not made the progress on Respondent’s opposition submission that I had expected to make.
In addition, earlier today Respondent proposed to Petitioner a possible resolution of this matter
that would avoid the need for any Court intervention, and I would like for the parties to explore
the possibility of a resolution before opposition papers are filed with the Court.

I discussed this request with Petitioner’s attorneys at about 1:00 this afternoon, and they told me
they needed to discuss with Petitioner whether Petitioner will consent to the extension of time. I
have not yet received Petitioner’s response.

We appreciate the Court’s consideration.

Respectfully submitted,



Anthony P. Consiglio

cc: All Counsel (by ECF)
           Case 1:20-cv-07049-KPF Document 23 Filed 10/29/20 Page 2 of 2
The Court is in receipt of Respondent's letter seeking an extension of time
for the filing of its opposition to the Petition, as well as Petitioner's
response. (Dkt. #21, 22). While this letter is in fact Respondent's
second request for an extension, rather than its first (see Dkt. #12), in
light of the reasons provided, Respondent's application is GRANTED.
Respondent's opposition to the Petition is due by November 13, 2020, and
Petitioner's reply is due by December 11, 2020. The Clerk of Court is
directed to terminate the motions at docket entries 12 and 21.
Dated:   October 29, 2020               SO ORDERED.
         New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
